UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 4, 2014 BUFFALO WILD WINGS, INC. (Exact name of registrant as specified in its charter) Minnesota 000-24743 31-1455915 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5500 Wayzata Boulevard, Suite 1600 Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 952-593-9943 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On February 4, 2014, Buffalo Wild Wings, Inc. issued a press release announcing its 2013 fourth quarter and fiscal year financial results. A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Press Release dated February 4, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BUFFALO WILD WINGS, INC. By: /s/Emily C. Decker Emily C. Decker, Vice President, General Counsel Date: February 4, 2014 EXHIBIT INDEX Exhibit No. Description Manner of Filing Press Release dated February 4, 2014 Furnished Electronically
